DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 7/1/22. As directed by the amendment: claims 1, 23, 27-28 and 30 have been amended, claims 7-14 and 19-20 have been canceled, and new claim 31 has been added. Thus, claims 1-6, 15-18 and 21-31 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 15-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 13 recites “a first strap,” however a first strap is already recited in claim 1 and therefore it is confusing if applicant is referring back to the first strap already recited or introducing a new and different first strap. 
Claim 23 recites “the hook element,” which lacks proper antecedent basis. As best understood applicant is referring back to the corresponding hook of claim 21, which will be relied on for examination purposes.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rummery et al. (2010/0229868) in view of Dunn (2015/0290415), Wood (2010/0037897) and De Bartolo (2,979,794).
Regarding claim 1, in fig. 4 and 7a Rummery discloses an interface and headgear assembly comprising: an interface (2, 6, 44 and 12) comprising a frame 44 and a seal (6 and 2) supported by the frame; a headgear assembly (38, 42 and 40) removably connected to the interface (via 12 as seen in fig. 7a), the headgear comprising a first strap (38 and 42 form a continuous strap) configured to connect at a first end to the interface and at a second end to the interface (ends of strap connect to 12 on either side), a crown strap 40 connected to the first strap (Figure 7a), the first strap forms a single strap that extends uninterrupted between the first end and the second end (38 and 42 form a single, uninterrupted strap between the first and second ends), but is silent regarding that the crown strap comprises a first bridge region and a second bridge region, the first bridge region defining a first passage that receives the first strap and the second bridge region defining a second passage that receives the first strap. However, in fig. 5h Dunn teaches a crown strap 3310.1 that comprises a first bridge region and a second bridge region (3310.3 on each end of the crown strap), the first bridge region defining a first passage that receives the first strap and the second bridge region defining a second passage that receives the first strap (the first and second bridge regions form a loop around strap 3308, see [0212]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rummery’s crown strap with first and second bridge regions, as taught by Dunn, for the purpose of allowing for adjustability and therefore comfort for the user. The modified Rummery discloses that each of the first bridge region and the second bridge region is adjustable in position relative to the first strap (the bridge regions are adjustable in position relative to the first strap because they can slide along the first strap), and that the first strap is configured to allow the first bridge region and the second bridge region to move along the single strap such that the headgear assembly is adjustable (Fig. 5h Dunn), but is silent regarding that each of the first end and the second end is connected to a corresponding hook configured to connect to the interface, wherein one of the hooks is an adjustable hook member that allows the length of a first strap to be adjusted through a telescoping mechanism, wherein the telescoping mechanism comprises an outer sleeve member and an inner arm. However, in fig. 1-2 Wood teaches a first end and a second end connected to a corresponding hook (64 + 68 and 66 + 70) configured to connect to the interface (at 72 and 74), wherein one of the hooks is an adjustable hook member that allows the length of the main strap to be adjusted through a telescoping mechanism [0022]-[0023], wherein the telescoping mechanism comprises an outer sleeve member (40 + 44 and 38 + 42) and an inner arm (62 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Rummery’s first and second ends with hooks and a telescoping mechanism with an outer sleeve and inner arm, as taught by Wood, for the purpose of providing further adjustability. The modified Rummery is silent regarding that squeezing the outer sleeve member permits the inner arm to translate relative to the outer sleeve member. However, De Bartolo teaches squeezing an outer sleeve member 13 permits an inner arm 15 to translate relative to the outer sleeve member (Col. 1, ll. 66-Col. 2, ll. 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Rummery’s outer sleeve member and tab with a squeezable outer sleeve member, as taught by De Bartolo, for the purpose of providing an alternate outer sleeve structure having the predictable results of telescopic adjustability.
Regarding claim 15, the modified Rummery discloses that the first strap is constructed from a stretchable material ([0230][0288] Rummery).
Regarding claim 16, the modified Rummery discloses that the crown strap is constructed from a substantially non-stretchable material (see [0288] Rummery). 
Regarding claim 17, the modified Rummery discloses a region of the crown strap is constructed form a flexible material (see [0288] Rummery). 
Regarding claim 18, the modified Rummery discloses that the crown strap has sufficient rigidity such that it is capable of substantially maintaining its shape (the strap is a solid so it must maintain its shape). 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rummery, Dunn, Wood and De Bartolo, as applied to claim 1 above, in further view of Eves (20120222680).
Regarding claim 2, the modified Rummery is silent regarding the first bridge region and the second bridge region comprise multiple supporting components configured to secure the first and second bridge regions to the first strap. However, Eves teaches a forehead strap ([0409] forehead support 5083, figure 3-53) having multiple support components (figure 3-53, 5083 has two arms 5083(1) and 5083(2)) to slideably secure the crown strap to the first strap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Rummery’s bridge regions with the multiple supporting components, as taught by Eves for the purpose of providing an alternate strap connection providing the predictable results of sliding adjustment. 
Regarding claim 3, the modified Rummery discloses the supporting components comprise a first loop and a second loop configured to receive the first strap of the interface and headgear assembly (Eves, figure 3-53, loops 5083(1) and (2) receive the strap 5082). 
Regarding claim 4, the modified Rummery discloses the first and second loops are interrupted loops (Eves, Figure 3-53 shows interrupted loops). 
Regarding claim 5, the modified Rummery discloses the first and second loops comprise an upper portion and a lower portion defining a slot therebetween (Eves, Figure 3-53, the interrupted loop forms an upper portion and a lower portion). 
Regarding claim 6, the modified Rummery discloses the width of a passageway defined by the first and second loops is smaller at the upper portion that at the lower portion (Eves, Figure 3-53, the interrupted loop has a smaller upper portion when compared to the lower portion). 

Claims 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rummery et al. (2010/0229868) in view of Wood (2010/0037897) and De Bartolo (2,979,794).
Regarding claim 21, in fig. 4 and 7a Rummery discloses an interface and headgear assembly comprising: an interface (2, 6, 44 and 12) comprising a mask frame 44; a headgear assembly (38, 42 and 40) removably connected to the interface (via 12 as seen in fig. 7a), the headgear comprising a main strap (38 and 42 form a continuous strap) comprising a first end and a second end (ends of strap connect to 12 on either side), the main strap forms a single strap that extends uninterrupted between the first end and the second end (38 and 42 form a single, uninterrupted strap between the first and second ends), but is silent regarding that each of the first end and the second end is connected to a corresponding hook configured to connect to the interface, wherein one of the hooks is an adjustable hook member that allows the length of the main strap to be adjusted through a telescoping mechanism, wherein the telescoping mechanism comprises an outer sleeve member and an inner arm. However, in fig. 1-2 Wood teaches a first end and a second end connected to a corresponding hook (64 + 68 and 66 + 70) configured to connect to the interface (at 72 and 74), wherein one of the hooks is an adjustable hook member that allows the length of the main strap to be adjusted through a telescoping mechanism [0022]-[0023], wherein the telescoping mechanism comprises an outer sleeve member (40 + 44 and 38 + 42) and an inner arm (62 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Rummery’s first and second ends with hooks and a telescoping mechanism with an outer sleeve and inner arm, as taught by Wood, for the purpose of providing further adjustability. The modified Rummery is silent regarding that squeezing the outer sleeve member permits the inner arm to translate relative to the outer sleeve member. However, De Bartolo teaches squeezing an outer sleeve member 13 permits an inner arm 15 to translate relative to the outer sleeve member (Col. 1, ll. 66-Col. 2, ll. 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Rummery’s outer sleeve member and tab with a squeezable outer sleeve member, as taught by De Bartolo, for the purpose of providing an alternate outer sleeve structure having the predictable results of telescopic adjustability.
Regarding claim 22, the modified Rummery discloses that both of the hooks is an adjustable hook member that allows the length of the main strap to be adjusted through a telescoping mechanism ([0022]-[0023] Wood, Col. 1, ll. 66-Col. 2, ll. 47 De Bartolo).
Regarding claim 23, the modified Rummery discloses that the outer sleeve member is secured to the strap (Fig. 1-2 Wood, Fig. 1 De Bartolo) and the inner arm is secured to a hook element (Fig. 1-2 Wood).
Regarding claim 24, the modified Rummery discloses that the outer sleeve member defines an inner passage (Fig. 1-3 De Bartolo).
Regarding claim 25, the modified Rummery discloses that the inner passage includes one or more ridges (Fig. 1-2 Wood, Fig. 1 De Bartolo).
Regarding claim 26, the modified Rummery discloses that the outer sleeve member has recesses on the inner passage (where 16 and 17 of De Bartolo rest in fig. 1) and the inner arm includes ridges (16 and 17 De Bartolo).
Regarding claim 27, the modified Rummery discloses that each of the hooks joins to a post (76 Wood) on the mask frame to connect the headgear assembly to the mask frame.
Regarding claim 28, the modified Rummery discloses that the headgear assembly, further comprises a crown strap assembly (40, Rummery).
Regarding claim 30, the modified Rummery discloses that the main strap is formed of a stretchable material ([0230][0288] Rummery).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rummery in view of Wood and De Bartolo, as applied to claim 28, in further view of Eury et al. (2015/0335848).
Regarding claim 29, the modified Rummery is silent regarding that the crown strap assembly is detachable from the main strap. However, in fig. 1 Eury teaches a crown strap 4 that is detachable from a main strap 6 [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rummery’s crown strap with a detachable crown strap, as taught by Eury, for the purpose of allowing for adjustability and therefore comfort for the user as well as cleaning of the strap.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rummery et al. (2010/0229868) in view of Wood (2010/0037897).
Regarding claim 31, in fig. 4 and 7a Rummery discloses an interface and headgear assembly comprising: an interface (2, 6, 44 and 12) comprising a mask frame 44; a headgear assembly (38, 42 and 40) removably connected to the interface (via 12 as seen in fig. 7a), the headgear comprising a main strap (38 and 42 form a continuous strap) comprising a first end and a second end (ends of strap connect to 12 on either side), the main strap forms a single strap that extends uninterrupted between the first end and the second end (38 and 42 form a single, uninterrupted strap between the first and second ends), but is silent regarding that each of the first end and the second end is connected to a corresponding hook configured to connect to the interface, wherein one of the hooks is an adjustable hook member that allows the length of the main strap to be adjusted through a telescoping mechanism, wherein the telescoping mechanism comprises an outer sleeve member and an inner arm. However, in fig. 1-2 Wood teaches a first end and a second end connected to a corresponding hook (64 + 68 and 66 + 70) configured to connect to the interface (at 72 and 74), wherein one of the hooks is an adjustable hook member that allows the length of the main strap to be adjusted through a telescoping mechanism [0022]-[0023], wherein the telescoping mechanism comprises an outer sleeve member (40 + 44 and 38 + 42) and an inner arm (62 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Rummery’s first and second ends with hooks and a telescoping mechanism with an outer sleeve and inner arm, as taught by Wood, for the purpose of providing further adjustability.

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.
	Applicant argues on page 8 that Rummery fails to teach a single strap that extends uninterrupted between the first end and the second end as recited by the examiner since the side strap 38 and the rear strap 42 does not teach a single strap that is uninterrupted, but illustrates four (4) interconnected straps (i.e., rear strap 42, top strap 40, first side strap 38, and second side strap 38), wherein each of the straps "interrupts" each of the adjacent straps to form a "Y" shape.
	Examiner disagrees since portions 38 and 42 are uninterrupted in that they are continuous with one another since there are no gaps or structure separating them. Further, a single strap does not need to be a strap that forms a particular shape, and therefore portions 38 and 42 being at an angle from one another does not preclude portions 38 and 42 from forming a single uninterrupted strap. Additionally, it appears that applicant’s strap also has similar portions at angles to one another (see Fig. 1).
	Applicant argues on page 8 that Dunn fails to teach a single uninterrupted strap since Dunn teaches a separate retractor 3304 that is connected to a rear cushion 3310.2
	This argument is not taken well since Rummery has not been modified by the retractor and rear cushion of Dunn. Dunn was only applied to teach the bridge regions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785